EXHIBIT 10(i)

AMENDMENT NUMBER SEVEN TO

THE NORTHERN TRUST COMPANY THRIFT-INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2005)

WHEREAS, The Northern Trust Company (the “Company”) maintains The Northern Trust
Company Thrift-Incentive Plan, As Amended and Restated Effective January 1,
2005, (the “Plan”); and

WHEREAS, amendment of the Plan is now considered desirable;

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
undersigned officer under Section 11.1 of the Plan, the Plan is hereby amended
effective as of the dates provided herein, as follows:

 

1. Effective as of January 1, 2008, to delete section 9.6(b)(3) of the Plan in
its entirety and to substitute the following therefor:

 

  “(3) Distributee. A Member, the Member’s surviving Spouse, the Member’s Spouse
or former Spouse who is an alternate payee under a qualified domestic relations
order, as defined in section 414(p) of the Code, and any Beneficiary of the
Member (excluding the Member’s estate) are distributees with regard to the
respective interest of such Member, Spouse, former Spouse or Beneficiary.”

 

2. Effective as of the date this Amendment is executed, to delete the term
“Chief Executive Officer” from the first sentence of section 10.5 of the Plan
and to substitute the term “Executive Vice President and Human Resources
Department Head” therefor.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 2nd of June, 2008 effective as of the dates provided herein.

 

THE NORTHERN TRUST COMPANY By:  

/s/ Frederick H. Waddell

Name:   Frederick H. Waddell Title:   Chief Executive Officer